983 So. 2d 48 (2008)
Octavio HERNANDEZ, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D06-273.
District Court of Appeal of Florida, Third District.
May 7, 2008.
Bennett H. Brummer, Public Defender, and Robert Kalter, Assistant Public Defender, for appellant.
Bill McCollum, Attorney General, and Lisa A. Davis, Assistant Attorney General, for appellee.
Before COPE and SUAREZ, JJ., and SCHWARTZ, Senior Judge.
PER CURIAM.
Affirmed. See Martinez v. State, 981 So. 2d 449 (Fla.2008); Permenter v. State, 978 So. 2d 277 (Fla. 4th DCA2008); Farmer v. State, 975 So. 2d 1275 (Fla. 4th DCA 2008).